DETAILED ACTION
The amendment filed on August 5, 2021 has been entered.
Claim 5 is cancelled, and claims 1-4 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (5,998,863) in view of Meyer (7,035,104) and Lan (10,048,017).
	Kobayashi et al. (Figure 1 annotated, next page) discloses a cooling apparatus comprising:
a heat generating member 10;
a chamber (20, 23) having a steam-discharging outlet and a liquid-returning inlet for storing a cooling solution 30; 
a steam-discharging tube having a first tube end 41a and a second tube end, the first tube end 41a being communicated with the steam-discharging outlet and located above the cooling solution 30 to discharge steam generated by the cooling solution 30 when the cooling solution 30 absorbs heat energy of the heat-generating member 10 to leave the chamber (20, 23) through the first tube end 41a;
	


    PNG
    media_image1.png
    1022
    1364
    media_image1.png
    Greyscale


a liquid-returning tube having a third tube end 41b and a fourth tube end, the third tube end 41b passing through the liquid-returning inlet to be immersed in the cooling solution 30; and 
a heat-dissipating tube (shaded in grey) communicated with the second tube end and the fourth tube end and spaced apart from the chamber (20, 23) for cooling the steam from the steam-discharging tube into liquid and returning the liquid to the cooling solution 30 through the liquid-returning tube;
but does not disclose the chamber (20, 23) containing the heat-generating member 10 to make the heat-generating member 10 immersed in the cooling solution 30, nor
	a capillary structure disposed in the liquid-returning tube.


a chamber (5, 6) having a fluid-discharging outlet 9 and a fluid-returning inlet 8 for storing a cooling solution 7 and containing a heat-generating member 10 to make the heat-generating member 10 immersed in the cooling solution 7 (Figure 4A) for the purpose of optimizing heat transfer from the heat-generating member 10 to the cooling solution 7.  Note B discloses Figure 4A having direct fluid heat transfer with the heat-generating member 10 by immersion inside the chamber (5, 6) is an obvious variant of indirect fluid heat transfer with the heat-generating member 10 outside the chamber (5, 6) as disclosed in Figure 5A, which is similar to Figure 1 of Kobayashi et al..
	Lan discloses a cooling apparatus comprising:
a chamber 11 having a combined steam-discharging outlet/liquid-returning inlet 1031 for storing a cooling solution (not shown); 
a combined steam-discharging tube/liquid-returning tube 20; and 
a capillary structure 205 disposed in the combined steam-discharging tube/liquid-returning tube 20 for returning the liquid to the cooling solution through the combined steam-discharging tube/liquid-returning tube 20 for the purpose of improving liquid transport for heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Kobayashi et al. and Meyer a capillary structure disposed in the liquid-returning tube for the purpose of improving liquid transport for heat transfer as recognized by Lan.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Kobayashi et al. the heat-generating member immersed in and employ in Kobayashi et al. a capillary structure disposed in the liquid-returning tube for the purpose of improving liquid transport for heat transfer as recognized by Lan.
Regarding claim 2, Figure 1 (annotated, page 3) of Kobayashi et al. discloses a heat-dissipating device 43 disposed on the heat-dissipating tube to be spaced apart from the chamber (20, 23) for absorbing the heat energy of the steam flowing into the heat-dissipating tube to cool the steam into the liquid.
	Regarding claim 3, Figure 1 (annotated, page 3) of Kobayashi et al. discloses the heat-dissipating device 43 is a heat-dissipating fin structure, and the heat-dissipating tube is disposed through the heat-dissipating fin structure in a manner of bending back and forth, so as to make the heat-dissipating fin structure absorb the heat energy of the steam flowing into the heat-dissipating tube to cool the steam into the liquid.
	Regarding claim 4, Figure 1 (annotated, page 3) of Kobayashi et al. discloses the heat-dissipating device 43 is a heat-dissipating fin structure, the heat-dissipating tube comprises at least one heat-dissipating pipe, and the at least one heat-dissipating pipe is disposed through the heat-dissipating fin structure, so as to make the heat-dissipating fin structure absorb the heat energy of the steam flowing into the at least one heat-dissipating pipe to cool the steam into the liquid.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
B.” on page 4.
The instant Office action correctly states,
“It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Kobayashi et al. the heat-generating member immersed in the cooling solution inside the chamber for the purpose of optimizing heat transfer as recognized by Meyer”.
Applicants’ arguments have been fully considered but they are not persuasive.  Counsel’s narrow view on the combination of references is not well taken.
Regarding applicants’ remarks with respect to Meyer, Figure 4A clearly discloses heat-generating member 10 disposed inside chamber (5, 6) immersed in the cooling solution 7.  As further disclosed in Figure 5A, which is similar to Figure 1 of Kobayashi et al., the location of the heat generating member 10 disposed outside chamber (5, 6) is an obvious variant.  Applicants’ further remarks (page 4) are irrelevant, since the primary reference of Kobayashi et al. is only being modified by Meyer to locate the generating member 10 disposed inside chamber (5, 6) immersed in the cooling solution 7.
Regarding applicants’ remarks with respect to Lan, Figure 3 clearly discloses a capillary structure 205 disposed in the combined steam-discharging tube/liquid-returning tube 20 for the purpose of improving liquid transport for heat transfer.  Furthermore, it would have been obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763